Case 21-10146-MFW    Doc 1235-3    Filed 06/24/21   Page 1 of 4




                          EXHIBIT B
                    (Saltzman Declaration)
                  Case 21-10146-MFW             Doc 1235-3         Filed 06/24/21        Page 2 of 4




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    KNOTEL, INC., et al.,                                        Case No. 21-10146 (MFW)

                  Debtors. 1                                     Jointly Administered



      DECLARATION OF ADAM SALTZMAN IN SUPPORT OF THE OFFICIAL
    COMMITTEE OF UNSECURED CREDITOR’S FIRST OMNIBUS (SUBSTANTIVE)
        OBJECTION TO CERTAIN (I) INVALID 503(B)(9) CLAIMS AND (II)
                       MISCLASSIFIED CLAIMS

             Pursuant to 28 U.S.C. § 1746, I, Adam Saltzman, hereby declare under penalty of perjury

that the following is true and correct to the best of my knowledge and belief:

             1.      I am a Director at FTI Consulting, Inc. (“FTI”), financial advisors retained by the

Official Committee of Unsecured Creditors (the “Committee”) in the chapter 11 cases of the above

captioned debtors and debtors-in-possession (the “Debtors”).

             2.      This declaration (this “Declaration”) is submitted in support of the Official

Committee of Unsecured Creditor’s First Omnibus (Substantive) Objection to Certain (I) Invalid

503(b)(9) Claims and (II) Misclassified Claims (the “Objection”) filed contemporaneously

herewith.2

             3.      Except as otherwise indicated, all statements in this Declaration are based upon my

review (or the review of persons under my supervision) of the books and records provided to me



1
  A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
claims and noticing agent at https://www.omniagentsolutions.com/knotel or, alternatively, via the Bankruptcy Court
at https://ecf.deb.uscourts.gov/cgi-bin/login.pl with a Public Access to Court Electronic Records (“PACER”) account,
which may be obtained at https://pacer.uscourts.gov. The Debtors’ service address in these chapter 11 cases is 9 East
8th Street, Box 113, New York, NY 10003.
2
    All capitalized terms used and not defined herein shall have the meanings ascribed to them in the Objection.
             Case 21-10146-MFW         Doc 1235-3     Filed 06/24/21     Page 3 of 4




by the Debtors and the Debtors’ professionals or representatives, the Schedules and Statements

filed in these Cases, the relevant proofs of claim, and the Claims Register, as well as relevant

documents and other information prepared or collected by the Debtors’ or the Committee’s

representatives and professionals. In making my statements, I have relied upon these parties

accurately recording, preparing or collecting such documentation and other information.

       4.      In preparing this Declaration I, or persons under my supervision, have reviewed the

Claims Register maintained by the Debtors’ court-appointed claims agent, Omni Agent Solutions,

Inc., which contains the record of all parties that filed proofs of claim in connection with these

Chapter 11 Cases.

       5.       I, along with other professionals of the Committee, have reviewed each of the

Disputed Claims listed on Schedules 1 and 2 to the Proposed Order, as well as any supporting

documentation annexed to each of the Disputed Claims, to determine the bases upon which liability

was asserted against the Debtors.

        A.      Invalid 503(b)(9) Claims

       6.      Upon review of the Invalid 503(b)(9) Claims set forth on Schedule 1 and the

supporting documentation submitted therewith, I have determined that each such claim is not based

on the delivery of goods received by the Debtors within twenty days prior to the date of

commencement of these Chapter 11 Cases. Based on the foregoing, I believe that the Invalid

503(b)(9) Claims do not qualify for treatment under Section 503(b)(9) of the Bankruptcy Code

and should be modified and reclassified as set forth on Schedule 1 to the Proposed Order.



        B.      Misclassified Claims

       7.      Upon review of the Misclassified Claims and the supporting documentation

submitted therewith, I have determined that each Misclassified Claim on Schedule 2 was filed


                                                2
            Case 21-10146-MFW          Doc 1235-3      Filed 06/24/21     Page 4 of 4




incorrectly as an administrative and/or priority claim and should instead be classified as a general

unsecured claim. Based on the foregoing, I believe that the Misclassified Claims do not qualify

for administrative or priority treatment and should be modified and reclassified as set forth on

Schedule 2 to the Proposed Order.

       The information contained in the Objection and in the Schedules attached to the Proposed

Order is true and correct to the best of my knowledge, information and belief.


       I declare under penalty of perjury that the foregoing information is true and correct to the

best of my knowledge, information and belief.



Dated: June 24, 2021                  /s/ Adam Saltzman
                                      Adam Saltzman
                                      Director, FTI Consulting Inc.
                                      Financial Advisors to the Official Committee of
                                      Unsecured Creditors




                                                 3
